Citation Nr: 1708155	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently rated as 30 percent disabling.  

2. Entitlement to an initial rating in excess of 50 percent for depression. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, it is necessary to ensure that proper notice is provided and that there is a complete record upon which to decide the Veteran's claims.

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The last VA examination to assess the severity of the Veteran's bilateral hearing loss was conducted in January 2010 and the last VA examination to assess the severity of the Veteran's depression was conducted in February 2010.  The Veteran indicated during the August 2016 hearing that his depression and bilateral hearing loss have since gotten worse.  Therefore, the Board finds that additional VA examinations must be provided on remand. 

As the decisions on the increased rating claims remanded herein will impact the decision on the TDIU claim, they are inextricably intertwined.  Therefore, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Additionally, the Board notes that regarding the Veteran's claim for a higher initial rating for depression, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  However, regarding the Veteran's claim for increased rating for bilateral hearing loss, the Veteran has not been provided with proper notice of the evidence needed to substantiate his claim.  Therefore, proper notice must be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a claim for increased rating and his and VA's duties in obtaining that evidence.

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

4. Schedule the Veteran for a VA audiological examination to assess the severity of his bilateral hearing loss.  All necessary tests should be conducted, including pure tone testing and word recognition testing using the Maryland CNC word list.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  

5. Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.  For this purpose, notify the examiner that the Veteran's service-connected disabilities are: (1) depression associated with bilateral hearing loss; (2) bilateral hearing loss; (3) coronary artery disease; (4) tinnitus; and (5) diabetes mellitus, type II.

6. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


